DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6, 7 and 12-16 in the reply filed on 1/18/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 requires “wherein the plurality of axial inlet ducts comprises a first size, wherein the axial subslot comprises a second size, wherein the second size is about half of the first size.”  This is indefinite as it is unclear which “size” dimension Applicant is referring to, as the Specification does not specify what dimension the term “size” is referring to.  Does size refer to length, width, cross-sectional area or volume?  Is Applicant intending to claim that each of the plurality of inlet ducts individually has a larger size than the axial subslot?, or is the axial subslot half the size of the plurality of inlet ducts taken together as a whole?  If Applicant is intending to refer to each individual inlet ducts being twice the size of the axial subslot, the drawings make this further unclear as the axial subslot is clearly depicted as being substantially larger than each inlet duct in the cross-sectional view of Figure 4 (elected embodiment).  If Applicant intends “size” to mean length, each of the inlet ducts has a different length due to the use of flow separators, so it is unclear if the area of the duct space cut off by a flow separator is still considered part of the inlet duct.  Applicant should clarify the language of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schöllhorn (4,634,910) in view of “JP” (JPS50146005U).
With respect to Claim 1, Schöllhorn teaches a radial counter flow jet gas cooling system (Figures 1- 4) for a rotor of a dynamoelectric machine, comprising: a centering pin (28); a plurality of axial inlet ducts (61-610); a plurality of radial outlet ducts (4) in communication with the plurality of axial inlet ducts (61-610).   Schöllhorn fails to teach an axial subslot positioned about the plurality of axial inlet ducts; and a radial counter flow duct in communication with the axial subslot and extending along the centering pin.  JP teaches a similar rotor cooling device having a plurality of axial inlet ducts (7); a plurality of radial outlet ducts (8) in communication with the plurality of axial inlet ducts (7), an axial subslot (1) positioned about the plurality of axial inlet ducts (7); and a radial counter flow duct (2) in communication with the axial subslot (1) and extending along a center line of the rotor, which when combined, will include the centering pin or Schöllhorn.  Because JP teaches that the center portion of the iron core will have a higher temperature, and flowing cooling gas from a subslot to core central portion will cool the coil at the center of the core, and the coil temperature rise at the center of the core can be reduced efficiently; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Schöllhorn, with the apparatus of JP so as to efficiently cool the central portion of the iron core.
	With respect to Claim 2, Schöllhorn teaches wherein the plurality of axial inlet ducts (61-610) comprises one or more flow separators (181-1810) therein.  
	With respect to Claim 3, JP teaches wherein the radial counter flow duct (2) is in communication with the plurality of axial inlet ducts (7) as seen in Figure 5.  

	With respect to Claim 12, JP teaches wherein a pair of the plurality of axial inlet ducts (7) are in communication with one of the radial outlet ducts (8).  
	With respect to Claim 13, JP teaches wherein the plurality of axial inlet ducts (7) and the plurality of radial outlet ducts (8) are positioned about a plurality of conductor bars (3).  
	With respect to Claim 14, Schöllhorn and JP teaches wherein the plurality of axial inlet ducts (Schöllhorn, #  61-610; JP, #7) comprises a first size, wherein the axial subslot (JP, #1) comprises a second size.  Schöllhorn and JP fail to explicitly teach and wherein the second size is about half of the first size.  It would have been an obvious design choice to provide wherein the second size is about half of the first size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
	With respect to Claim 15, Schöllhorn teaches method of cooling a rotor of a dynamoelectric machine (Figures 1- 4), comprising: flowing cooling gas through a plurality of axial inlet ducts (61-610) and a plurality of radial outlet ducts (outlet portions of ducts 17/19/23/21 within wedge portion 14/15) to cool a plurality of conductor bars (1/2/3/8/9/10); and including a centering pin.  Schöllhorn fails to teach flowing cooling gas through an axial subslot and a radial counter flow duct to cool a centering pin; and flowing the cooling gas from the radial counter flow duct into the plurality of axial inlet ducts and one or more of the plurality of radial outlet ducts.  JP teaches a similar method of cooling a rotor (device/method of Figure 1, when formed as in Figure 5) flowing cooling gas through a plurality of axial inlet ducts (7) and a plurality of radial outlet ducts (outlet portions of ducts #2/8 within wedge portion #10) to cool a plurality of conductor bars (3); flowing cooling gas through an axial subslot (1) and a radial counter flow duct (defined portions of radial ducts 2/8 extending through coil and leading to aforementioned outlets ducts through wedge portion #10, when arranged as in Figure 5) to cool a centering pin (defined by centering pin #28 of Schöllhorn, when combined); and flowing the cooling gas from the radial counter flow duct (defined portions of radial ducts 2/8 extending through coil and leading to aforementioned outlets ducts through wedge portion #10, when arranged as in Figure 5) into the plurality of axial inlet ducts (7) and one or more of the plurality of radial outlet ducts (outlet portions of ducts #2/8 within wedge portion #10).  The Examiner noteds that the radial counter flow ducts (defined portions of radial ducts 2/8 extending through coil and leading to aforementioned outlets ducts through wedge portion #10, when arranged as in Figure 5) crossover axial inlet ducts before exiting through the outlets in wedge #10, and therefore, the cooling gas flows from the radial counter flow duct into the plurality of axial inlet ducts and one or more of the plurality of radial outlet ducts as claimed.  Because JP teaches that the center portion of the iron core will have a higher temperature, and flowing cooling gas from a subslot to core central portion will cool the coil at the center of the core, and the coil temperature rise at the center of the core can be reduced efficiently; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Schöllhorn, with the apparatus of JP so as to efficiently cool the central portion of the iron core.
	With respect to Claim 16, Schöllhorn teaches a radial counter flow jet gas cooling system (Figures 1- 4) for a rotor of a dynamoelectric machine, comprising: a centering pin (28); a plurality of axial inlet ducts (61-610); one or more flow separators (181-1810) positioned within the plurality of axial inlet ducts (61-610); a plurality of radial outlet ducts (4) in communication with the plurality of axial inlet ducts (61-610).   Schöllhorn fails to teach an axial subslot positioned about the plurality of axial inlet ducts; and a radial counter flow duct in communication with the axial subslot and extending along the centering pin.  JP teaches a similar rotor cooling device having a plurality of axial inlet ducts (7); a plurality of radial outlet ducts (8) in communication with the plurality of axial inlet ducts (7), an axial subslot (1) positioned about the plurality of axial inlet ducts (7); and a radial counter flow duct (2) in communication with the axial subslot (1) and extending along a center line of the rotor, which when combined, will include the centering pin or Schöllhorn.  Because JP teaches that the center portion of the iron core will have a higher temperature, and flowing cooling gas from a subslot to core central portion will cool the coil at the center of the core, and the coil temperature rise at the center of the core can be reduced efficiently; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Schöllhorn, with the apparatus of JP so as to efficiently cool the central portion of the iron core.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 12-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,326,335. Although the claims at issue are not identical, they are not patentably distinct from each other because :
	With respect to Claim 1, see claim 1 of U.S. Patent No. 10,326,335.
	With respect to Claim 2, see claim 2 of U.S. Patent No. 10,326,335.
	With respect to Claim 3, see claim 3 of U.S. Patent No. 10,326,335.
	With respect to Claim 6, see claim 4 of U.S. Patent No. 10,326,335.
	With respect to Claim 7, see claim 5 of U.S. Patent No. 10,326,335.
	With respect to Claim 12, see claim 10 of U.S. Patent No. 10,326,335.
	With respect to Claim 13, see claim 11 of U.S. Patent No. 10,326,335.
	With respect to Claim 14, see claim 12 of U.S. Patent No. 10,326,335.
	With respect to Claim 16, see claim 13 of U.S. Patent No. 10,326,335.
While it is noted that the present application is a Divisional of application 15/298,453 (now U.S. Patent No. 10,326,335 referred to above), in the parent application, all non-elected claims were rejoined and the restriction requirement dated 2/25/19 was withdrawn.  As was stated in the Rejoinder section of the Notice of Allowance in parent application 15/298,453, “In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to radial counter flow cooling jets are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837